DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (US 2020/0273970; WO 2018207394).

    PNG
    media_image1.png
    390
    381
    media_image1.png
    Greyscale


(Claim 1) Okuda et al. teach a semiconductor device comprising:
a semiconductor substrate having a drift layer (11) of a first conductivity type (N) between a first main (top) surface and a second main (bottom) surface opposite to the first main surface (paragraph 49);
a first buffer layer (15) of the first conductive type provided between the drift layer and the second main (bottom) surface in contact with the drift layer, having a resistivity lower than that of the drift layer, and having an impurity concentration higher than that of the drift layer (fig. 3, paragraphs 54 – 55); and
a high resistivity layer (14) provided between the first buffer layer (15) and the second main (bottom) surface and having a resistivity higher than that of the drift layer (fig. 3, paragraphs 54, 55).
(Claim 2) Okuda et al. teach the semiconductor device, further comprising a second buffer layer (13) of the first conductive type (N) provided between the second main surface and the high resistance layer and having an impurity concentration higher than that of the drift layer (fig. 3, paragraphs 54 – 55).
(Claim 3) Okuda et al. teach the semiconductor device, further comprising a collector layer (9) of a second conductivity type (P, paragraph 50) provided on the second main (bottom) surface side with respect to the high resistivity layer (14).
(Claim 5) Okuda et al. teach wherein a thickness of the high resistance layer (14) in a direction from the second main surface to the first main surface is 3 microns or more (paragraph 59).
(Claim 9) wherein first conductivity type impurities of the second buffer layer (13) are arsenic or phosphorus (paragraph 89).
Allowable Subject Matter
Claims 4 and 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 – 19 are allowable, because prior art does not teach:
(Claim 10)   a heat treatment step of forming a first buffer layer having a resistivity lower than that of the drift layer by diffusing the first conductivity type impurities, and forming, between the first buffer layer and the second main surface, a high resistivity layer having a resistivity higher than that of the drift layer without diffusing the first conductivity type impurities.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 22, 2022